Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Application
Applicant’s amendment, filed Oct. 13, 2021, has been entered in the application. Claims 1-4, 6-13 and 17-24 are pending, with claims 5 and 14-16 being canceled.
Claim 4, previously withdrawn from consideration, is rejoined in view of applicant’s comments filed with the amendment.
Information Disclosure Statement
Applicant’s Information Disclosure Statement, filed March 27, 2021, is noted. Essentially all references cited except the translation of the reference to Ocejo y Ocejo were cited previously by the examiner, and as such, the US references cited therein have been lined-through as not being considered, to avoid redundant citation.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 11-13, 17, and 22-24 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Each of claims 11, 13 and 22, as amended or as newly presented, now recites that the cross tie is a rigid beam (claim 11, line 4; claim 22, lines 1-2), and that a 
Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 1, 2 and 6-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wettstein (US 3,147,990). Wettstein teaches a vehicle suspension system for use with a vehicle which is initially understood to be part of the invention but not illustrated (col. 1, lines 9-10, 44-45) including a plurality of wheels (1, 14, 18, 19) which include at least a pair of diagonal wheels (1, 14) interconnected, as well as a further pair of opposing diagonal wheels (18, 19) similarly interconnected with respective linking cross tie elements; each cross tie system including a first articulated arm (2) pivotally connected to the vehicle frame or body, a second articulated arm (13) pivotally connected to the vehicle frame or body, a cross tie (10), at least first and second shock absorbers (6, 17) linked to the first articulated arm, second articulated arm and cross tie (e.g., through the wheel carriers or the arm), the cross tie being mechanically linked to the first and second arms so that a movement of either the first or second arm is at least partially transmitted to the shock absorber[s] and to the other of the arms; the shock absorber[s] coupled to the cross tie (through the intervening structure) each articulated arm being connected to the cross tie through a linking arm (distal end of 13 coupled to 10 through pivotal arm 12; distal end of 2 connected through further arms 7, 8); the arrangement including at least a third articulated arm (9) coupled to the vehicle frame (at 11) and mechanically linked to the distal end of the cross-tie; the shock absorbers each being described as a “dashpot-type suspension spring” and resultantly constituting a spring (claim 9) and/or a damping mechanism (claim 10), each wheel damper structure (6, 17) being coupled to the vehicle frame (col. 1, lines 51-53 – .

Claim(s) 1-3, 6, 9 and 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ocejo y Ocejo (FR 392,438). Ocejo y Ocejo teaches a vehicle (figures 1, 2) having a suspension system, the vehicle including a plurality of wheels (1, 4, 5, 6, 7) including diagonal wheel pairs (1, 5, 6; 1, 4, 7) respectively connected via a suspension link arrangement (first cross-tie 16 for wheels 1, 5, 6; second cross tie 14 for wheels 1, 4, 7); each wheel having an articulated arm (3) pivotally connected to the vehicle frame (8), each cross tie (16, 14) having a first end mechanically linked to one articulated arm and a second end mechanically linked to the respective articulated arm of the diagonally opposing wheel, each cross tie having a shock absorber (e.g., 10, 11), in the form of a spring, which constitutes a spring and which constitutes a damping mechanism, linked to each of the respective arms (3, through intervening structure 17, 13) and cross tie (16), the cross tie mechanically linked to the first and second arms such that movement of either the first of second arm is transmitted to the shock absorber and at least partially transmitted to the other arm, the shock absorbers (11, 10; 9, 12) coupled to the cross ties (16, 14); each suspension including a first shock absorber (e.g., 10) mechanically linking the respective arm (3) to the cross tie end (e.g., through 17, 13; 10), and a second shock absorber (e.g., 11) linking the respective opposing arm (3 on 1, 6) to the other end of the cross tie (e.g., through 17, 13, 11); the second suspension (arms 3, spring dampers 9, 12; intervening mechanical linkages 15, 15) operating similarly in mirror image.

Claim(s) 1, 2 and 6-8 are rejected under 35 U.S.C. 102(a)(1) and/or 102(a)(2) as being anticipated by Tong (US 5,772,224). Tong teaches a suspension arrangement usable with a vehicle and understood to be connected to the vehicle (col. 1, lines 27-29) including a chassis frame (24, 26, 27), and having a first articulated arm (one of arms 28) directly pivotably coupled (at annotations “A” and/or “B”, annotated figure 4, 
    PNG
    media_image1.png
    318
    653
    media_image1.png
    Greyscale
articulated arm (one of arms 27 – note that numeral 27 is used for both an articulated arm and also for a wing of the chassis frame, although at col. 3, line 2, it appears as though Tong may have intended to refer to both of the chassis frame wings with numeral “26”) pivotably coupled to the vehicle frame (at annotation “C” and/or “D”); a rigid cross tie (illustrated as 16, 17 in figure 1; not separately referenced in figures 4, 5; connecting lower arms 27 and 28, including piston and cylinder 14, 15, not illustrated as deforming in use, compare figures 4, 5) with a first end mechanically linked (through linking arm at annotation “G”) to the first articulated arm and a second end, distal from the first end, mechanically linked (through linking arm at annotation “H”) to the second articulated arm; and a shock absorber (29) mechanically linked to the first articulated arm (through wheel mount for wheel 31 at annotation “E”), the second articulated arm, and the cross tie; wherein the cross tie is mechanically linked to the first and second articulated arms such that a movement of either the first or second articulated arm is at least partially transmitted to the shock absorber and at least partially transmitted to the other articulated arm (figure 5 showing change in effective length of absorbers 29 and 30, as well as motion of the cross tie), and at least a third articulated arm (the other of arms 27 and/or 28); all four articulated arms (upper 27, lower 27, upper 28 and lower 28) are pivotally connected to the frame (annotations, “A”, “B”, “C”, “D”) pivotally connected to a wheel assembly (upper 27, lower 27 to assembly for wheel 32 at annotation “F”; upper 28 and lower 28 to assembly for wheel 31 at annotation “E”) and “linked” via intervening structure to the cross tie to the breadth actually claimed;’ wherein the shock absorber is coupled to the cross tie (29 is connected through the intervening structure of upper and lower arms 28 and the linking arm).

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Tong (cited above). Initially Tong teaches at least one shock absorber (29 and/or 30) but is not specific as to whether the shock absorber is a spring (claim 9) or a damper (claim 10). Both springs and dampers as well as combined spring/damper strut units are notoriously old and well known as shock absorbers in vehicular suspension fields, and it would have been obvious to one of ordinary skill in the art at the time of the invention and/or at the time of filing to provide the shock absorber taught by Tong as being one or more of a spring (claim 9), or damper (claim 10) for the well-known purpose of dissipating at least a portion of the unexpected motion of the un-sprung wheel and wheel assemblies associated with the traversal of the vehicle over a driving surface with discontinuities so as to provide a smoother ride to the vehicle occupants -- the damper seeing beneficial use in providing a smooth ride characteristic with some lag, the spring seeing beneficial use providing dissipation a less smooth ride characteristic with less lag, but being a less complicated operational structure to implement. 

Claim(s) 11 and 18 is/are rejected under 35 U.S.C. 102(a)(1) and/or 102(a)(2) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Tong (cited above). The reference to Tong is discussed in detail above. 
Claim 11:
As regards the provision of a vehicle, Initially Tong refers to a vehicle and chassis (col. 1, lines 27-29) and would be understood to anticipate the inclusion of a vehicle. Alternatively in the instance that it is not deemed that the reference to Tong teaches a vehicle, it would have been obvious to one of ordinary skill in the art at the time of the invention and/or at the time of filing to provide the suspension arrangement taught by Tong and taught to be usable on a vehicle, actually on a vehicle so that the suspension actually performs the task for which it is intended, namely suspending a sprung portion of a vehicle with respect to a driving surface.

Claim 18: 
as regards the direct connection of the articulated arms to the frame (connections of upper and lower 27 to 24; connections of upper and lower 28 to 24), initially, the reference to Tong does not teach or illustrate any separate or intervening elements (e.g., at annotations “A”, “B”, “C”, “D”), and as such it is understood that these connections are direct. Alternatively, it would have been obvious to one of ordinary skill in the art at the time of the invention and/or at the time of filing to provide the connections of the articulated arms to the chassis frame as being direct in that (a) the reference does not illustrate or refer to any intervening elements, and (b) a direct connection would beneficially facilitate a robust connection between the arms and frame. 
Allowable Subject Matter
Claims 4 and 19-21 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claims Not Rejected Over the Prior Art of Record
Claims 12, 13, 17 and 22-24 are not currently rejected as being unpatentable over or anticipated by the prior art of record, however they are not in condition for allowance in that they encompass subject matter not supported by the application as filed.

Response to Comments
Applicant’s comments, filed with the amendment, have been carefully considered. Applicant’s comments concerning claim 4 are well noted, and claim 4 is hereby rejoined with the claims directed to the elected invention. Note that it is clear from the restriction that it is applicant’s responsibility to specify the claims readable on the elected invention, and future confusion about the claims readable on the elected invention or specie can be averted by ensuring that a positive statement identifying the claims readable on the specie or invention is made part of the prosecution. Due to the recent confusion in this regard, the instant office action is made non-final. 
Applicant asserts that Wettstein does not teach the suspension arms being “coupled to a frame of the vehicle”. Firstly, the reference teaches that the various pivotal elements are connected to the sprung part of the vehicle. There is no specificity in the nature of the coupling claimed, and as such, since the vehicle is positively disclosed as having a frame and body (see Wettstein at col. 1, lines 43-51), then a connection to the sprung part of the vehicle would result in a “coupling” absent any further specificity, to the body and/or frame. Further, it is notoriously well understood in the vehicular arts that the body and frame of a vehicle are part of the sprung portion to which suspension elements are coupled, and as such, a connection to the sprung portion of a vehicle having a body and frame would constitute a coupling to the frame. The references to Yew, Boyer, Shakespear, Spichala and Redding, Jr. constitute a very small fraction of the body of prior art that provides documentary evidence that this characteristic quite well known. To this extent, and to the breadth of the actual recitation in the claims, the application of the reference to Wettstein appears reasonable and is maintained with respect to claims 1, 2, and 6-10. As regards claim 7, note that pivot shaft 12 is a separate element from bar 10 (Wettstein, col. 1, lines 57-60) and thus meets the broadly claimed limitation of a linkage of the articulated arm to the cross tie. Applicant’s assertions that “the frame of the vehicle is not relevant to the invention” are noted, however that does not somehow overcome the teaching that the articulated arms are pivotally connected to the vehicle sprung portion which includes the body and frame.
As regards claim 11, applicant has added the limitation that the cross tie is a rigid beam, and while the application as filed fails to teach this aspect, the reference to 
As regards the application of the reference to Ocejo y Ocejo, note that the broad recitation of connection to the frame is covered by the connection of the articulated arms to portion axle 2, which is carried on the frame. Applicant’s comments concerning the application of the reference to Ocejo y Ocejo and claims 7 and 8 are noted. The examiner agrees that Ocejo y Ocejo does not teach these limitations, and for this reason the reference was not applied against claims 7 and 8 in the first office action, nor is it applied against claims 7 and 8 in the instant office action. As regards claim 11 (and dependent claims 12, 13 and 17), the examiner agrees that the reference to Ocejo y Ocejo does not teach the limitations in this group of claims, though claim 11 and its dependent claims are not in condition for allowance, since they are not supported by the application. 
In view of applicant’s amendment to claim 11, and despite the claim in its current form and its dependents not being supported by the application as filed, applicant’s attention is directed to the reference to Tong, now applied in direct response to applicant’s amendment. Technically, the Tong reference is applicable against claims such as 1, 2, and 6-8 under 35 USC §102 and against claims 9 and 10 under 35 USC §103 (as well as newly added claim 18), and in view of the new application of Tong against claims 1, 2, 6-8, 9 and 10, which are not amended, the instant office action is made non-final.
Conclusion
Any inquiry specifically concerning this communication or earlier communications from the examiner should be directed to F. Vanaman whose telephone number is 571-272-6701. 
In the event that the examiner cannot be reached, the examiner’s supervisor, Paul Dickson, may be reached at (571) 272-7742.
Any inquiries of a general nature or relating to the status of this application may be made through either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

	A response to this action should be mailed to:
		Mail Stop ______
		Commissioner for Patents
		P. O. Box 1450
		Alexandria, VA 22313-1450, 
	Or faxed to:
PTO Central Fax: 571-273-8300

								F. VANAMAN
								Primary Examiner
								Art Unit 3616
	
								/FRANK B VANAMAN/                                                                                      Primary Examiner, Art Unit 3616